IN THE COURT OF CRIMINAL APPEALS
OF TEXAS
                                             


NO. PD-0326-10



RONALD GLYN SHIPP, Appellant

v.

THE STATE OF TEXAS



ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
FROM THE SIXTH COURT OF APPEALS
VAN ZANDT COUNTY



           Per curiam.  Keasler and Hervey, jj., dissent.

ORDER
           The petition for discretionary review violates Rule of Appellate Procedure 68.4(i) ,
because it does not contain a complete copy of the opinion of the court of appeals.
           The petition is struck.  See Rule of Appellate Procedure 68.6.
           The petitioner may redraw the petition.  The redrawn petition and copies must be
filed in the Court of Criminal Appeals within thirty days after the date of this order.
En banc.
Delivered: April 28, 2010
Do Not Publish